IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39846

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 373
                                                )
       Plaintiff-Respondent,                    )     Filed: February 19, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WILLIAM FRANKLIN WILLIAMS,                      )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Order relinquishing jurisdiction and executing original sentence of a unified term
       of six and one-half years, with two and one-half years determinate, without
       reduction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       William Franklin Williams pled guilty to grand theft. Idaho Code §§ 18-2403,
18-2407(1)(b). Following his plea, Williams was sentenced to a unified term of six and one-half
years, with two and one-half years determinate. The district court retained jurisdiction with the
recommendation that Williams participate in programming. In response to a discrepancy in
programing placement, Williams filed an Idaho Criminal Rule 35 motion, which the district
court denied.
       After a period of retained jurisdiction, the North Idaho Correctional Institution
recommended that the court relinquish jurisdiction over Williams. Thereafter, the district court



                                               1
relinquished jurisdiction and executed Williams’ original sentence without reduction. Williams
appeals, contending the district court abused its discretion by relinquishing jurisdiction and by
failing to sua sponte reduce his sentence upon relinquishing jurisdiction.
       The decision to place a defendant on probation or whether, instead, to relinquish
jurisdiction over the defendant is a matter within the sound discretion of the district court and
will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho
711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows the district court properly considered the information
before it and determined that probation was not appropriate.
       Upon relinquishing jurisdiction, the trial court is authorized under Idaho Criminal
Rule 35 to reduce the sentence. Sentencing is also a matter for the trial court’s discretion. Both
our standard of review and the factors to be considered in evaluating the reasonableness of a
sentence are well established and need not be repeated here. See State v. Hernandez, 121 Idaho
114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51,
680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710
(Ct. App. 1982). When reviewing the length of a sentence, we consider the defendant’s entire
sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Accordingly, the order relinquishing jurisdiction and requiring execution of Williams’
original sentence without reduction is affirmed.




                                                   2